Petition for Writ of Mandamus Dismissed and Opinion filed September 1,
2022.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-22-00474-CR



                   IN RE RONALD E. HAWKINS, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              178th District Court
                             Harris County, Texas
                       Trial Court Cause No. 1180372-A

                        MEMORANDUM OPINION

      On June 28, 2022, relator, Ronald E. Hawkins, filed a petition for writ of
mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R.
App. P. 52. In the petition, relator asks this Court to compel the Honorable Kelli
Johnson, presiding judge of the 178th District Court of Harris County, to rule on
appellant’s motion allegedly filed in the trial court on April 21, 2022, entitled
“Defendant’s Motion Requesting State to Modify Judgment of Sentence in a New
Punishment Hearing.”

                    Standard of Review and Applicable Law

      To be entitled to mandamus relief, a relator must show (1) the relator has no
adequate remedy at law for obtaining the relief sought; and (2) what the relator
seeks to compel involves a ministerial act rather than a discretionary act. In re
Powell, 516 S.W.3d 488, 494–95 (Tex. Crim. App. 2017) (orig. proceeding). “A
trial court is required to rule on a motion within a reasonable time after the motion
has been submitted to the court for a ruling or ruling on the motion has been
requested.” In re Foster, 503 S.W.3d 606, 607 (Tex. App.—Houston [14th Dist.]
2016, orig. proceeding).

      As the party seeking relief, relator has the burden of providing this court
with a sufficient record to establish relator’s right to mandamus relief. See Lizcano
v. Chatham, 416 S.W.3d 862, 863 (Tex. Crim. App. 2011) (orig. proceeding)
(Alcala, J. concurring); Tex. R. App. P. 52.7(a)(1) (relator must file with petition
“a certified or sworn copy of every document that is material to the relator’s claim
for relief and that was filed in any underlying proceeding”); Tex. R. App. P. 52.3(j)
14-06-00635-CV (relator must certify “that every factual statement in the petition
is supported by competent evidence included in the appendix or record”).

                                     Analysis

      Appellant’s petition filed on June 28, 2022, contained neither an appendix
nor mandamus record. On July 7, 2022, this court ordered appellant to file an
amended petition that complied with Texas Rules of Appellate Procedure

                                          2
52.3(k)(1)(A) and 52.7(a), which specifically dictate that appellant must file with
his petition a certified or sworn copy of any documents showing the matter
complained of or material to relator’s claim for relief. See Tex. R. App. P.
52.3(k)(1)(A) (“The appendix must contain: (A) a certified or sworn copy of any
order complained of, or any other document showing the matter complained of”)
(emphasis added); 52.7(a) (“Relator must file with the petition: (1) a certified or
sworn copy of every document that is material to the relator’s claim for relief and
that was filed in any underlying proceeding; and (2) a properly authenticated
transcript of any relevant testimony from any underlying proceeding, including any
exhibits offered in evidence, or a statement that no testimony was adduced in
connection with the matter complained.”).

       On August 1, 2022, appellant filed an amended petition in which he
included an appendix and four sworn copies of documents from appellant’s trial
court proceeding. Appellant failed to include a copy of his motion captioned
“Defendant’s Motion Requesting State to Modify Judgment of Sentence in a New
Punishment Hearing.” Without a copy of the complained of motion, relator has
presented no evidence that the motion has been filed. Because relator has not
complied with our order and the Rules of Appellate Procedure by failing to include
a copy of the complained of motion, we must dismiss his petition.

      For this reason, we dismiss relator’s petition for writ of mandamus.


                                      PER CURIAM

Panel consists of Justices Zimmerer, Spain, and Poissant.
Do Not Publish — Tex. R. App. P. 47.2(b).

                                         3